DETAILED ACTION
This action is responsive to the application filed on July 09, 2020, which is a continuation of application 16/229,027 filed on December 21, 2018, now US Pat. No. 10/747,407).
 Claims 1-16 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on July 09, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/229,027 filed on December 21, 2018, now US Pat. No. 10/747,407. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10/747,407. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, is noticed the only difference is the term widget vs modular tool, however the scope is 

Instant application
US Pat. No. 10/747,407
Claim 1
1. A system for deploying a one or more of a plurality of modular tools from a cloud-based remote computing environment to a premises-based customer experience platform product comprising: a processor; and a memory in communication with the processor, the memory storing instructions that. when executed by the processor causes the processor to deploy the one or more modular tools by: creating and saving a modular tool by a user through a user interface provided on a device connected to the premises-based customer experience platform product; generating a unique ID and storing a configuration of the modular tool as a flattened JSON (JavaScript Object Notation) object within a subsystem of the premises-based customer experience platform product; generating a JavaScript snippet associated with the modular tool as an HTML (Hypertext Markup Language) script tag; applying the JavaScript snippet associated with the modular tool to a page in a website; loading implementation of the modular tool, where an unauthenticated registration request is sent to a server specified in the JavaScript snippet; and converting a configuration object to a JSON (JavaScript Object Notation) configuration object expected to provide context to the modular tool and populating the modular tool with the context.
Claim 1
1. A method for delivering widgets through a cloud-based remote computing 
environment to a premises-based customer experience platform product, the 
method comprising: a. creating and saving a widget by a user through a user interface provided on a device connected to the premises-based customer 
experience platform product;  b. generating a unique ID and storing a 
configuration of the widget as a flattened JSON (JavaScript Object Notation) object within a subsystem of the premises-based customer experience platform product;  c. generating a JavaScript snippet associated with the widget as an HTML (Hypertext Markup Language) script tag;  d. applying the JavaScript snippet associated with the widget to a page in a website;  e. loading implementation of the widget, where an unauthenticated registration request is 
sent to a server specified in the JavaScript snippet;  and f. converting a configuration object to a JSON (JavaScript Object Notation) configuration object expected to provide context to the widget and populating the widget with the context.
Claim 2
Claim 2
Claim 3
Claim 3

Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 recites the limitation "a memory in communication with the processor, the memory storing instructions that, when executed by the processor causes the processor to deploy the one or more modular tools by:" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. The claim language should have recited “the one or more of the plurality of modular tools”   	Dependent claims 2-8 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	Claim 6 recites the limitation " wherein the API comprises a REST (Representation State Transfer) endpoint:" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim language should have recited “the multiplexing API”   	Dependent claims 7-8 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	Claim 9 recites the limitations "an on-premises server, wherein the server further comprises directory services for storing module tool configurations, a session manager, and a plugin, wherein the directory services and the session manager are operably connected, and the session manager is operably connected to the plugin;:" in lines 2-4; “a client in communication with the plugin on the server via a web service API (Application Programming Interface);” in lines 5-6; “one or more workstations operably connected to the server, wherein the workstations provide access to a user interface for managing the modular tools;” in lines 7-8 and “one or more modular tools hosted in a cloud-based platform operably connected with the server.” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The claim language should have recited “the on-premises server” 
 	Dependent claims 10-16 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.  	Claim 10 recites the limitations " wherein the web service API is capable of one or more of the following: managing connections with the server, specifying authentication and station settings, watching for connection state-change events, and performing actions relative to the connected session user." in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. The claim language should have recited “the on-premises server” and “a connected user’s session”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Pub. No. 2014/0310591 – hereinafter Nguyen).
 	With respect to claim 9, Nguyen teaches a system for managing modular tools (see figure 1A), comprising:
  	an on-premises server, wherein the server further comprises directory services for storing module tool configurations, a session manager, and a plugin, wherein the directory services and the session manager are operably connected, and the session manager is operably connected to the plugin (see paragraphs [0017], [0077] and figure 9, a graphical user interface of a presentation layer development environment providing a compilation and testing of modular components for use in a designed web page. See paragraph [0026], the presentation layer SDK enables the creation of various presentation layers in web page modules that can be added, replaced, swapped out, and copied elsewhere. The use of modular web page components with the presentation layer SDK offers a clean architectural separation to reuse components down the road, with less waste and rework. Further, the use of data references in the modules enables a designer to build the user experience for the particular modules, without needing to customize the data call to the uses of the See figure 1B and paragraphs [0030], [0034], [0038], plugin framework layer 129 used to perform various development, functionality, and testing actions in the development environment with the use of modular plugins). See paragraph [0035], a dashboard to provide a control interface for the design project; an on-demand component to generate and handle on-demand content for the design project; and plugins used to perform various actions (including design, testing, validation actions) on the design project. See paragraph [0072] and figure 6, the graphical user interface 600 includes a listing of various web pages and web page modules, including changeable and substitutable content within the modules. For example, pricing content for an e-commerce website may take one of many forms, based on changing data values. The graphical user interface 600 may provide the ability to view and render a particular web page module to visualize the use of the specific pricing content in a modular UI feature as presented and output by the use of respective pricing display modules. Furthermore, see figures 6-10, 12 (and related paragraphs), components holding configurations (i.e. directories)).  	a client in communication with the plugin on the server via a web service API (Application Programming Interface) (see paragraph [0085], various APIs to the presentation layer SDK environment may be configured and exposed to provide an interface with other applications and tools.  For example, a representational state transfer (REST) API may be exposed to the features and functions of the presentation layer SDK to provide interaction with other development and testing actions and programs).   	one or more workstations operably connected to the server, wherein the workstations provide access to a user interface for managing the modular tools (see figures 1A, 4 (and related paragraphs) and paragraphs [0029], [0041], clients 122A, 122B) and   	one or more modular tools hosted in a cloud-based platform operably connected with the server (see figures 1A, 4 and paragraphs [0058]-[0060], cloud-based platform content delivery (e.g. Akamai or Amazon)).  	With respect to claim 10, Nguyen teaches wherein the web service API is capable of one or more of the following:   	managing connections with the server, specifying authentication and station settings, watching for connection state-change events, and performing actions relative to the connected session user (see paragraph [0085], various APIs to the presentation layer SDK environment may be configured and exposed to provide an interface with other applications and tools. For example, a representational state transfer (REST) API may be exposed to the features and functions of the presentation layer SDK to provide interaction with other development and testing actions and programs).  	With respect to claim 11, Nguyen teaches wherein the web service API comprises a RESTful (Representation State Transfer) API for client applications (see paragraph [0085], various APIs to the presentation layer SDK environment may be configured and exposed to provide an interface with other applications and tools. For example, a representational state transfer (REST) API may be exposed to the features and functions of the presentation layer SDK to provide interaction with other development and testing actions and programs).With respect to claim 16, Nguyen teaches wherein the user interface is provided on-premises from cloud-based services (see figures 1A, 4 and paragraphs [0058]-[0060], cloud-based platform content delivery (e.g. Akamai or Amazon)).
   	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. No. 2014/0310591) in view of Interactive Intelligence (“Interaction Web Tools – Developer’s Guide” – May 31, 2017 – hereinafter Interactive).  	With respect to claim 12, Nguyen is silent to disclose wherein the plugin is an HttpPluginHost.  	However, in an analogous art, Interactive teaches wherein the plugin is an HttpPluginHost (see page 32 “Overview” section and page 47, start handlers with events generated by webpages)..

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. No. 2014/0310591) in view of Mott et al. (US Pub. No. 2010/0223322 – hereinafter Mott).  	With respect to claim 13, Nguyen is silent to disclose wherein the modular tools comprise minified Javascript code hosted on a cloud service.  	However, in an analogous art, Mott teaches wherein the modular tools comprise minified Javascript code hosted on a cloud service (see paragraph [0043], to enhance performance of web page 24 rendering, minified resources or code may also optionally be used.  Code may be minified by removing all unnecessary characters from the code without changing its functionality. In other words, white space, new line characters, comments, block eliminates or unnecessary coding or information may be removed from the file to shrink the size of the file.  For example, JavaScript, if available, may be minified for use/deployment so as to reduce the amount of data that needs to be transferred and increase the rate of transfer.  Both external and in-lined code blocks may be minified).  	Therefore, it would have been obvious before the effective filing date of the With respect to claim 14, Nguyen teaches wherein the modular tools are capable of continuous integration and deployment (see paragraph [0034], the Presentation Layer SDK 140 offers a suite of modularized UI engineering tools and technologies, through interoperating (and substitutable) components that can be utilized to modernize and streamline the development process. The interoperating and modular nature of the Presentation Layer SDK 140 and its consumed content allows teams to work on different elements of a web site (and individual web pages) in parallel, and provides a self-service operating model for modules of the webpage).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. No. 2014/0310591) in view of Mital et al. (US Pub. No. 2012/0148088 – hereinafter Mital).  	With respect to claim 15, Nguyen is silent to disclose wherein the modular tools comprise one or more built-in extensions.  	However, in an analogous art, Mital teaches wherein the modular tools comprise one or more built-in extensions (see paragraph [0020], metadata indicating capabilities of the graphical object to represent data may be generated by such a tool. One or more functionalities may be included with a graphical manipulation tool, for .

Examiner’s comments
For claims 1-8, no art rejection is made for these claims, they are only rejected on the ground of nonstatutory double patenting as explained above in this office action, but would be allowable is the double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Che et al. (US Pub. No. 2015/0095482) set forth a method and system for deploying a service in a cloud computing system.  The method comprises collecting metadata information related to the service, building a list including a plurality of potential service endpoints by using the metadata information, and validating the potential service endpoints in the list (see abstract).  	Dunne et al. (US Pub. No. 2018/0173390) set forth methods and systems for 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192